Citation Nr: 1635832	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent prior to October 26, 2015, for chronic low back strain.

5.  Entitlement to a rating in excess of 40 percent on and after October 26, 2015, for chronic low back strain.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

With the exception of the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, the appeal is REMANDED to the RO or the Appeals Management Center (AMC).


FINDING OF FACT

During a June 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issues of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

In June 2016, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent. 

VA received these requests to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204 (a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, is dismissed.

REMAND

The Veteran was provided VA examinations in January 2009 and October 2015, pursuant to his claims of entitlement to ratings in excess of those already assigned to his service-connected right knee, left knee, and back disabilities.  However, none of these examinations included testing that assessed the Veteran's passive range of motion, range of motion during weight-bearing, or range of motion during non-weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As such, the Board finds that a remand is required in order to provide the Veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the Veteran with VA examinations to determine the current degree of severity of his right knee degenerative arthritis, left knee degenerative arthritis, and chronic low back strain.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC must ensure that the examiner(s) provide(s) all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner(s) is/are directed to express any functional loss or functional limitations in terms of the degree of additional loss of range of motion.  Additionally, the examiner(s) must ascertain the Veteran's active ranges of motion, passive ranges of motion, ranges of motion on weight-bearing, and ranges of motion on non-weight-bearing.  
A thorough rationale should be provided for any rendered opinion.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  The RO or the AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


